HOPKINSON, District Judge.
The necessity that gives authority' to a master to hypothecate his vessel, must be to enable her to proceed on her voyage, to leave a port where she is detained, either for necessary repairs, or for claims upon her. Patton v. The Randolph [Case No. 10,837]. There must be no funds there, and no credit, or other means of getting money. There was no money or credit necessary to get this vessel from Charleston. The bond was given for lumber, which was to be applied — taking the libellant’s own statement — to be sold in Cuba, to meet expected expenses there. It was not an existing but an anticipated necessity for funds; and the necessity was produced by the captain’s going to -Cuba, for which there was no necessity.
I cannot doubt, either from the preponderance of testimony, or from the attending circumstances, that this purchase of lumber was, in truth, a trading speculation, either for the captain alone, or for the joint account of the owners; and neither would constitute a good cause for bottomry. As to the small claim for stores furnished the vessel, I do not think that there has been any such delay, or want of diligence, as to forfeit it. We have no evidence whatever of any opportunity but this of proceeding against the schooner. Decree for libellants for $43.32, and costs.